Title: From George Washington to Henry Knox, 11 March 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                            Gentlemen
                            Philadelphia, March 11, 1782
                        
                        The powers of equal date herewith authorise you to proceed to Elizabeth Town in the State of New Jersey in
                            order to meet Commissioners on the part of the enemy on Friday the 15th inst. for the purposes in the powers fully
                            recited.
                        You will consider the settlement of accounts, for the subsistence of Prisoners of all descriptions from the
                            commencement of the War, to —obtaining payment or security for the
                            payment of the large Balance which it is presumed was due to the United States at that period, and establishing some
                            certain arrangements or the regular payment of the subsistence of Prisoners from that time forward as the principal
                            objects of your Commission.
                        From the want of an appointment of a Commissary of Prisoners, untill some time after the commencement of the
                            War from the variety of hands to which the charge of prisoners was committed, and from the little attention which was for
                            a long time paid to the Sums expended for their support, I fear, it will be difficult for you to collect the materials
                            necessary to form an account, sufficiently accurate to satisfy yourselves, or to gain credit with the Commissioners on the
                            part of the enemy—And it is also probable, that the accounts, which will be produced by them, will be alike subject to
                            many objections for want of proper Vouchers and other causes—You are therefore at liberty, if you find no probability of
                            being able to make a regular settlement, to compound the matter, by fixing upon such a sum as shall appear to you
                            reasonable, which sum shall, upon payment, be looked upon as a full and final discharge of all demands on the part of the
                            U.S. from the commencement of the War to the time which you shall specify. You are then, in order to prevent all future
                            disputes, to determine, of what a Ration for the support of a Prisoner of War shall mutually consist—the value of that
                            Ration not only in whole but in its component parts—what Vouchers shall be esteemed mutually valid, and obtain and give
                            proper assurances for the regular monthly, quarter &c. payment of the balances as they may respectively become
                            due.
                        Before you proceed to the negociation of exchanges, you will pay due regard to the Resolve of Congress of the
                            23d of February last (with Copy of which you are furnished) which authorizes the exchange of Lieut. General Earl
                            Cornwallis only, upon certain conditions therein specified. By the word liberated, in the
                            Resolve referred to, it is not to be understood, that Mr Laurens is to be given up without any equivalent; At what the
                            enemy will rate him is uncertain. Congress once offered a Lieutenant General for him, and if the same should be demanded
                            now and insisted upon, you are at liberty to comply—If circumstances should render the exchange of Lord Cornwallis
                            impracticable, the respective Commissaries of prisoners may proceed to the exchange of other Officers; and if the enemy
                            should persist in thier resolution of detaining a certain number of our Officers of Rank as a counter security to our
                            detention of Lord Cornwallis, it may be submitted to, upon the following principle, that it will be better for four or
                            five Gentlemen (the number who will be involved) to remain in Captivity, than the whole; amounting to considerably above
                            one hundred.
                        In compliance with a Resolve of Congress of the 20th of Decemr last (Copy of which and some papers relating
                            to it you have herewith) you will enter into a discussion with the British Commissioners upon the Powers and conduct of
                            the Board of Directors to the associated Loyalists in New York, and you will endeavour to devise some means for the
                            prevention of that kind of depredation which is complained of. On this subject you will do nothing conclusive, but report
                            to me the substance of the measures which may have seemed to the British Commissioners and yourselves most likely to
                            answer the end.
                        I recommend to your particular attention the case of one Summers a native of Pennsylvania taken in 1778 and
                            yet detained upon Long Island notwithstanding every reasonable offer has been made to procure his exchange; the Commy of
                            Prisoners can inform you fully of his situation and circumstances.
                        Should you enter into either a general or special Cartel you will endeavour to stipulate that, in future,
                            Citizens not in Arms shall not be considered as subjects of Capture, but in particular cases; such as for instance, for
                            Guides; for intelligence, and such like purposes; that they shall be well treated and discharged after the ends for which
                            they were captured are answered.
                        Should the Admiral accede to my proposition of sending Commissioners to meet you on the subject of the
                            treatment and exchange of Marine prisoners—you will endeavour in the first place to obtain a change in the mode of
                            keeping our seamen confined. The daily complaints of the miseries incident to confinement on board prison ships will
                            authorise you to remonstrate warmly on that Head and to insist upon an alteration of conduct. In respect to the support
                            and mode of payment for the subsistence of seamen you will be guided by the instruction relating to the Rations of
                            Soldiers.
                        You are acquainted with the difficulties under which labor as to the means of procuring the exchange of the
                            American seamen who fall into the hands of the enemy—It but rarely happens that those captured by private Vessels of War
                            are given up to the Continental Commissaries—some are taken into our service, many escape thro’ negligence, and therefore
                            it is that the Balance of Marine prisoners has been generally greatly against us. The mode proposed by Admiral Digby, of
                            giving up Land prisoners for seamen, is altogether inadmissible—It would prove a constant source of reinforcement to the
                            enemy—Under present circumstances, I do not see that you can come to any final determination upon the mode of exchanging
                            or liberating seamen—should Commissioners meet you on that subject, you will, in conjunction with them, form a plan which
                            may be deemed mutually equitable and convenient and report upon it.
                        You have herewith the Copies of the letters which have passed between the British Genl and Admiral and myself
                            upon the subject of your Commission. The superintendant of Finance will furnish you with materials for stating our Claims
                            for subsistence of prisoners so far as he has been able to obtain them—and the Commissary of Prisoners will furnish you
                            with any Official papers which may be in his possession and which may be found necessary to the accomplishment of a
                            general or special Cartel.
                        Since the above I have been furnished by Congress with a number of representations respecting the treatment
                            of our Marine prisoners. I have thought it proper to put them into your hands, that you may make the necessary use of
                            them.
                    